Exhibit 10.1
 
EAU TECHNOLOGIES, INC.
2007 STOCK INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR
STOCK OPTION AWARD AGREEMENT
 
This Stock Option Award Agreement (“Agreement”) was made and entered into as of
_____________ (“Date of Grant”), by and between EAU Technologies, Inc., a
Delaware corporation (hereinafter “EAU” or the “Company”), and _______________,
a director of EAU (hereinafter “Director”).


WITNESSETH:


WHEREAS, the Board of Directors of EAU has adopted, and EAU’s stockholders have
approved, the EAU Technologies, Inc. 2007 Stock Incentive Plan (the “Plan”), the
purpose of which is to promote the interests of EAU and its stockholders by
enhancing EAU’s ability to attract and retain the services of experienced and
knowledgeable directors and by encouraging such directors to acquire an
increased proprietary interest in EAU through the ownership of common stock,
$0.0001 par value, of EAU (“Common Stock”); and


WHEREAS, the Plan provides that non-employee directors may receive awards of
stock options to purchase shares of EAU Common Sock.


NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:


1.           EAU, as authorized by the Committee, hereby grants to Director the
option to purchase 290,325 shares of Common Stock (the “Stock Option Award”)
pursuant to provisions of the Plan.  The Stock Option Award shall be subject to
vesting as set forth in the Plan and summarized below:


(a)  
145,163 shares of the Stock Option Award shall vest immediately.

(b)  
96,775 shares of the Stock Option Award shall vest on January 1, 2013.

(c)  
48,387 shares of the Stock Option Award shall vest on January 1, 2014.

2.           This option shall expire at the close of business on January 1,
2022.


3.           The vested portion of the option may be exercised at any time after
it vests, provided that at the time of exercise all of the conditions set forth
in the Plan and in this document have been met.


 
1

--------------------------------------------------------------------------------

 
 
4.           The option is nontransferable, except as designated by you by will
or by the laws of descent and distribution.  This stock option is in all
respects limited and conditioned as provided in the Plan, including, but not
limited to, the following: The option will normally terminate on the earlier of
(i) the date of expiration of the option or (ii) the 90th day after cessation of
service as a director of the Company; provided, however, that, if the Director
leaves the board of directors of the Company in “good standing,” such Director’s
Option shall remain in effect, vest, become exercisable and expire as if the
Director had remained a director of the Company.


5.           At the time or times when the Director wishes to exercise his
option, Director shall be required to follow the procedures established by the
Company for the exercise of options.  Notice of exercise of the option must be
accompanied by a payment equal to the applicable option exercise price plus all
withholding taxes due, if any, such amount to be pain in cash or by tendering,
either  by actual delivery of shares or by attestation, shares of common stock
that are acceptable to the Committee, such shares to be valued at Fair Market
Value, as defined in the Plan, as of the day the shares are tendered, or paid in
any combination of cash and shares, as determined by the Committee.  To the
extent permitted by applicable law and the policies adopted from time to time by
the Committee, you may elect to pay the exercise price through the
contemporaneous sale by a third party broker of shares of common stock acquired
upon exercise yielding net sales proceeds equal to the exercise price and any
withholding tax due and the remission of those sale proceeds to the Company.


6.           The option shall be subject to and governed by the laws of the
State of Delaware.  The Stock Option Agreement, together with this document and
the Plan, contains the entire agreement of you and the Company with respect to
your option, and no representation, inducement, promise, or agreement or other
similar understanding between you and the Company not embodied herein shall be
of any force or effect, and the Company will not be liable or bound in any
manner for any warranty, representation, or covenant except as specifically set
forth herein or in the Plan.


 
2

--------------------------------------------------------------------------------

 
 
By accepting this Option, you accept and agree to be bound by all of the terms
and conditions of the Plan and Terms and Conditions of Stock Option, and you
acknowledge receipt of the Plan and the Plan Prospectus dated December 6, 2007,
which contains important information, including a discussion of federal tax
consequences, and EAU’s 2007 Annual Report to Shareholders.  In the event of any
conflict between the terms of this Option and the Plan, the Plan will control.
 

  EAU TECHNOLOGIES, INC.:           By:           Wade R. Bradley           
Chief Executive Officer            And President

 
 
 
 
 
 
3

--------------------------------------------------------------------------------